2/4/2019               Case 1:18-cr-00834-PAE DocumentRe:101-1
                                                          Kifano Jordan
                                                                   Filed 02/05/19 Page 1 of 2
     From:    Jeffrey Einhorn <einhorn@jeffreylichtman.com>
        To:   lazzarolaw@aol.com <lazzarolaw@aol.com>; llazzaro@lazzarolawfirm.net <llazzaro@lazzarolawfirm.net>
   Subject:   Re: Kifano Jordan
      Date:   Wed, Jan 30, 2019 11:24 am


  Hi Lance --



  I met with Kifano Jordan and reviewed your letter. He agrees that the prior cases you mention were unrelated to
  this case , however, he indicated that he had retained you following the April 21 2018 shooting, after you
  discussed with him the existence of an I-Card held by the NYPD. Does any of this sound familiar? Please let
  me know as I am in the process of putting together our letter.



  Thanks,



  Jeff



  _______________________________

  Jeffrey Einhorn, Esq.

  Law Offices of Jeffrey Lichtman

  11 East 44th Street

  Suite 501

  New York, New York 10017

  telephone: 212-581-1001

  telefax: 212-581-4999

  _______________________________



  NOTICE: This message is sent by a law office and may contain information that is privileged or confidential. If you receive
  this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.

  For additional information, please visit our website at www.jeffreylichtman.com.




https://mail.aol.com/webmail-std/en-us/PrintMessage                                                                             1/2
2/4/2019               Case 1:18-cr-00834-PAE DocumentRe:101-1
                                                          Kifano Jordan
                                                                   Filed 02/05/19 Page 2 of 2




https://mail.aol.com/webmail-std/en-us/PrintMessage                                             2/2
